Appellants have moved this court to amend its conclusions of fact filed in this case, by copying into said conclusions certain documentary evidence. Section 31 of the Act approved April 13, 1892, in relation to the organization of the Courts of Civil Appeals, provides: "After a cause is decided in the Court of Civil Appeals, a conclusion of the facts and law of the case shall be filed in said cause within thirty days after the decision of the same."
It will be seen that it is not the statement of facts that must be incorporated into the opinion of the court, or appended to the same, but the conclusions drawn by the court from the statement of facts; and if the precedent is laid that a party to a suit in this court can by motion have one part of the testimony inserted in full in the record, there could be no valid reason why it might not be insisted that the whole of the statement should be incorporated in the conclusions of fact. The statute sees fit to leave that much to the judgment and discretion of the Courts of Civil Appeals; the object, doubtless, being to have the facts and law presented in a terse and compact form, in order that the applications for writs of error may be more expeditiously passed upon by the Supreme Court, and without sending up the whole transcript. The Supreme Court, in a recent decision, has intimated that under certain conditions the correctness of the conclusions of fact of the Courts of Civil Appeals would be investigated from the full record, when the question of an affirmance or reversal of the case is being considered.
There can therefore exist no necessity for embodying the telegrams in *Page 620 
the conclusions of fact, especially as in the opinion on the case and on overruling the motion for rehearing, the substance of the telegrams is fully stated.
The motion is overruled.
Motion refused.
Writ of error refused January 27, 1894, by Supreme Court.